DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions and Status of the Claims
2.	Applicant’s election without traverse of Group I in the reply filed on 24 May 2021 is acknowledged.  
Applicant has cancelled non-elected claim 49.
	Claims 1-2, 4-5, 7, 9-10, 12, 15, 20-22, 24, 32-33, 36, and 46-48 are under prosecution.

Notice to Comply with Requirements for Patent Applications Containing Nucleotide Sequence And/Or Amino Acid Sequence Disclosure.
3.	This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the reason(s) set forth below. 
Page 15 of the Specification discloses the nucleotide sequence dT10.  However, the sequence is not identified by a SEQ ID NO., nor is it found in the sequence listing.

4.	For compliance with sequence rules, it is necessary to include the sequence in the “Sequence Listing” and identify them with SEQ ID NO.  In general, any sequence 

5.	While the Examiner has made every attempt to check the Specification for sequence compliance, Applicant is required to carefully check the entire Specification for any and all issues regarding sequence compliance.  

6.	For the response to this Office Action to be complete, Applicant is REQUIRED to comply with the Requirements for Patent Applications Containing Nucleotide Sequence And/Or Amino Acid Sequence Disclosures. Failure to comply with the Requirements will be considered nonresponsive.

Specification
7.	The use of the terms which are trade names or marks used in commerce (including but not necessarily limited to Brij, Tween, and Triton) has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Information Disclosure Statement
8.	The Information Disclosure Statements filed 19 November 2019, 26 October 2020, and 16 March 2021 are acknowledged and have been considered.
It is noted that the listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
9.	The drawings were received on 13 December 2018, which replacement drawings received 26 February 2019.  These drawings are accepted.

Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.	Claims 1-2, 4-5, 7, 10, 12, 15, 20-22, 24, 32-33, 36, and 46-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	A.	Claims 1-2, 4-5, 7, 10, 12, 15, 20-22, 24, 32-33, 36, and 46-48 are indefinite in the recitation “for analysis of an analyte,” as the claims do not recite any type of analysis.
	B.	Claims 4-5 are each indefinite in the recitation “at least approximately.”  The phrase “at least” typically indicates a minimum point; however, the phrase “at least” is controverted by the term “approximately,” which implies that values above and below the indicated amount are permitted.  Therefore, the juxtaposition of these two terms makes it unclear what minimum dimensions are encompassed by the claim.
In Amgen, Inc. v. Chugai Pharmaceutical co., 927 F.2d 1200 (CAFC 1991), the CAFC stated, “[t]he district court held claims 4 and 6 of the patent invalid because their specific activity of “at least about 160,000” was indefinite.”  After review, the CAFC states “[w]e therefore affirm the district court’s determination on this issue.”  Thus, the CAFC found the phrase “at least about” indefinite where the metes and bounds of the term were not defined in the specification.  The phrase “at least approximately” is therefore also deemed indefinite.  See MPEP 2173.05(b) III.  


Claim Rejections - 35 USC § 102/103
12.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


14.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

15.	Claims 1-2, 4-5, 12, 15, 20-22, 32-33, 36, and 47-48 are rejected under 35 U.S.C. 102(a)(1/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Van Alstine et al (U.S. Patent Application Publication No. US 2012/0010390 A1, published 12 January 2012)
	Regarding claim 1, Van Alstine et al teach a method of analyzing an analyte, comprising providing an aqueous two phase solution and the analyte (i.e., a target molecule; Abstract), concentrating the analyte  in a first phase of the system (Abstract and paragraph 0058), and contacting the first phase to a substrate; i.e., by capturing the target to an affinity chromatographs substrate (i.e., capture media; paragraphs 0053 and 0065).  Thus, because all of the claimed steps are taught by Van Alstine et al, the claim is either anticipated by, or, alternatively, obvious of Van Alstine et al. 
	Regarding claim 2, the method of claim 1 is discussed above.  Van Alstine et al also teach separation of the two phases (i.e., by removing one; paragraph 0055).
Regarding claim 4, the method of claim 2 is discussed above.  Van Alstine et al teach 100% recovery of the analyte from a first phase as well as partition coefficients of greater than 200 (paragraph 0102, see also paragraph 0013).  Thus, the concentration in the first phase is at least 10 times the concentration of the analyte in the second phase.
Regarding claim 5, the method of claim 2 is discussed above.  Van Alstine et al teach phase volume rations of 8 (paragraph 0127), which is approximately 10, and thus in the claimed range.
Alternatively, with respect to claims 4-5, it is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01).  
It is also noted that the courts have found that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05 II.  
Therefore, the ranges of claims 4 and 5 alternatively represent an obvious variant and/or routine optimization of the values of the cited prior art.
It is also noted that the subject matter of a properly construed claim is defined by the terms that limit its scope. It is this subject matter that must be examined. As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. “Wherein” clauses, as found in claim 4, are examples of language that may raise a question as to the limiting effect of the language in a claim.  See MPEP 2103 I.C. and MPEP § 2111.04.
It is also noted that a “wherein” clause, such as that in claim 4, must give “meaning and purpose to the manipulative steps.” See, e.g., Griffin v. Bertina, 283 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002).
Applicant is advised that MPEP 716.01(c) makes clear that “[t]he arguments of counsel cannot take the place of evidence in the record” (In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)). Thus, Applicant should not merely rely upon counsel’s arguments in place of evidence in the record.
Regarding claims 12 and 15, the method of claim 1 is discussed above.  Van Alstine et al teach mixing a first composition and a second composition to form the two phase solution upon addition of an aqueous sample comprising the analyte; namely, solid polymer and solid salts are mixed (i.e., claim 15), followed by addition of an Mab feed (Example 5 and paragraph 0081; see also paragraphs 0082-0083 and Abstract, which uses stock solutions [i.e., the neat compositions of claim 15] of the components).
Alternatively, it is noted that the courts have held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).  See MPEP 2144.04 IV.C.	Thus, any order of the mixing of the components is obvious.
Applicant is again cautioned to not merely rely upon counsel’s arguments in place of evidence in the record.
Regarding claim 20, the method of claim 1 is discussed above.  Van Alstine et al teach the analyte is a nucleic acid (paragraph 0051). 
Regarding claims 21-22, the method of claim 1 is discussed above.  Van Alstine et al teach providing a sample comprising the analyte (i.e., claim 21) in a biological solution (i.e., claim 22; paragraph 0022). 
Regarding claims 32-33, the method of claim 1 is discussed above.  Van Alstine et al teach the system comprises PEG (paragraph 0041) and a combination of citrate and a salt (paragraph 0047)
Regarding claim 36, the method of claim 21 is discussed above.  Van Alstine et al teach heating the analyte (i.e., target) containing sample (paragraph 0044).
It is also noted that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (see MPEP § 2123).  Thus, the teaching of Van Alstine et al that the “little or no heating may be required (paragraph 0044, emphasis added by the Examiner)” encompasses alternative embodiments wherein heating is required.   
It is also noted that the courts have held that optimization through routine experimentation, and in particular, when related to differences in temperature, do not support patentability (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).  Thus, the claimed heating alternatively represents routine optimization of the teachings of Van Alstine et al.
Applicant is again cautioned to not merely rely upon counsel’s arguments in place of evidence in the record.
Regarding claim 47, the method of claim 33 is discussed above.  Van Alstine et al teach the molecule weight of PEG is 900 Da (paragraph 0042), which is in the claimed range.
Alternatively, it is reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Therefore, the claimed ranges merely represent an obvious variant and/or routine optimization of the values of the cited prior art.
Applicant is again cautioned to not merely rely upon counsel’s arguments in place of evidence in the record.
Regarding claim 48, the method of claim 33 is discussed above.  Van Alstine et al teach the use of sodium citrate and citric acid at pH 8 (paragraph 0088)  and at pH 7 (e.g., paragraph 015), which is in the claimed range.
Alternatively, it is reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and that courts it is not inventive to discover the optimum or workable ranges by routine experimentation.
Therefore, the claimed ranges merely represent an obvious variant and/or routine optimization of the values of the cited prior art.
Applicant is again cautioned against merely relying upon counsel’s arguments in place of evidence in the record.

Claim Rejections - 35 USC § 103
16.	Claims 7 and 9-10 are rejected under 35 U.S.C. 103 as obvious over Van Alstine et al (U.S. Patent Application Publication No. US 2012/0010390 A1, published 12 January 2012) as applied to claim 1 above, and further in view of Walter et al (U.S. Patent Application Publication No. US 2016/0046988 A1, published 18 February 2016).
	Regarding claims 7 and 9-10, the method of claim 1 is discussed above in Section 15.
	Van Alstine et al do not teach the capture utilizes an immobilized probe.
	However, Walter et al teach methods wherein isolated analytes (e.g., nucleic acids; paragraph 0207) are captured by a capture probe immobilized on a substrate in the form of a solid surface  (i.e., claim 7), repeatedly bound to a labeled query probe (paragraph 0006) and the association and dissociation kinetics of the query probe/analyte binding are analyzed (i.e., claim 9; paragraphs 0008 and 0039).  Walter et al also teach the detection is performed with single molecule sensitivity (i.e., claim 10) and has the added advantage of quantifying target nucleic acids with high confidence Abstract).   Thus, Walter et al teach the known techniques discussed above.	
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings Van Alstine et al with the teachings of Walter et al to arrive at the instantly claimed methods with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in methods having the added advantage of quantifying nucleic acids with high confidence as explicitly taught by Walter et al (Abstract).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Walter et al could have been applied to the methods of Van Alstine et al with predictable results because the known techniques of Walter et al predictably result in steps useful for analyzing nucleic acids.

17.	Claims 7, 10, and 24 are rejected under 35 U.S.C. 103 as obvious over Van Alstine et al (U.S. Patent Application Publication No. US 2012/0010390 A1, published 12 January 2012) as applied to claim 1 above, and further in view of Liu et al (U.S. Patent Application Publication No. US 2016/0046988 A1, published 18 February 2016).
It is noted that while claims 7 and 10 have been rejected under as described above, the claims are also obvious using the interpretation outlined below.
	Regarding claims 7, 10, and 24, the method of claim 1 is discussed above in Section 15.
	Van Alstine et al do not teach the capture utilizes an immobilized probe.
	However, Liu et al teach methods wherein isolated analytes (e.g., nucleic acids; paragraphs 0054-0055) are captured by a capture probe immobilized on a substrate in the form of an electronic sensor  (i.e., claim 7), which is a 100 mm2 (i.e., 1cm2) silicon chip (i.e., claim 24), which detects with single molecule sensitivity (i.e., claim 10), and which has the added advantage of allowing sequencing of many DNA molecules simultaneously (paragraph 0024).  Thus, Liu et al teach the known techniques discussed above.	
It is reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and that courts it is not inventive to discover the optimum or workable ranges by routine experimentation.
Therefore, the claimed ranges merely represent an obvious variant and/or routine optimization of the values of the cited prior art.
Applicant is again cautioned against merely relying upon counsel’s arguments in place of evidence in the record.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings Van Alstine et al with the teachings of Liu et al to arrive at the instantly claimed methods with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in methods having the added advantage of allowing simultaneous sequencing of many DNA molecules as explicitly taught by Liu et al (paragraph 0024).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Liu et al could have been applied to the methods of Van Alstine et al with predictable results because the known techniques of Liu et al predictably result in steps useful for analyzing nucleic acids.

18.	Claim 46 is rejected under 35 U.S.C. 103 as obvious over Van Alstine et al (U.S. Patent Application Publication No. US 2012/0010390 A1, published 12 January 2012) as applied to claim 33 above, alternatively further in view of Richter et al (U.S. Patent Application Publication No. US 20160016990 A1, published 21 January 2016).
Regarding claim 46, the method of claim 33 is discussed above in Section 15.
	Van Alstine et al teach the mass fraction (i.e., w/w amount) of polymer (e.g., PEG) is 20% (paragraph 0048), the salt concentration is 0.5M (i.e., 500 mM; paragraph 0067), including phosphate salts (paragraph 0044), and the amount of sodium citrate is 50 mM)paragraph 0106).  The molecular weight of sodium citrate (i.e., trisodium citrate) is 258.07 g/mol.  Thus, a 50 mM solution of sodium citrate is approximately 1.3 % (w/w).   
	Alternatively, with respect to the concentration of PEG, Richter et al teach the use of aqueous two phase extraction (Title) having mass fractions of PEG (i.e., wt % of polyethylene glycol) of 35% (paragraph 0051), which allows for rapid process times (paragraph 0068).  Thus, Richter et al teach the known techniques discussed above.
It is reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and that courts it is not inventive to discover the optimum or workable ranges by routine experimentation.
Therefore, the claimed ranges merely represent an obvious variant and/or routine optimization of the values of the cited prior art.
Applicant is again cautioned against merely relying upon counsel’s arguments in place of evidence in the record.
It would therefore have alternatively been obvious to a person of ordinary skill in the art to have combined the teachings Van Alstine et al with the PEG amounts of Richter et al to arrive at the instantly claimed methods with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in methods having the added advantage of allowing rapid process times as explicitly taught by Richter et al (paragraph 0068).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Richter et al could have been applied to the methods of Van Alstine et al with predictable results because the known techniques of Richter et al predictably result in amounts useful for forming the two phase systems.

Conclusion
19.	No claim is allowed.
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Robert T. Crow
Primary Examiner
Art Unit 1634



/Robert T. Crow/Primary Examiner, Art Unit 1634